Citation Nr: 0826749	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to the veteran's service-connected diabetes 
mellitus type II.

2.  Entitlement to degenerative joint disease of the left 
knee.  

3.  Entitlement to service connection for chronic mild low 
back pain.

4.  Entitlement to skin cancer of the face, right ear, and 
arms, to include as due to exposure to Agent Orange.

5.  Entitlement to an increased rating for diabetes mellitus 
type II, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in May 2004 
(hypertension), October 2005 (diabetes mellitus type II), and 
August 2006 (left knee, low back, and skin cancer) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge at the RO in July 2007.  
A transcript of the hearing is of record.  

The Board notes that the veteran, in a pre-conference hearing 
that preceded his July 2007 hearing before the undersigned, 
withdrew from appellate consideration several previously 
perfected claims.  These included entitlement to an earlier 
effective date for service connection diabetes mellitus, and 
increased rating claims pertaining to erectile dysfunction 
and peripheral neuropathy of the bilateral upper and lower 
extremities.  See VA Form 21-4138, signed by the veteran and 
dated in July 2007.  

The veteran, contained as part of a VA Form 9, received by VA 
in October 2006, raised a service connection for retinopathy.  
Also, as part of a VA Form 21-8940, received at the RO in 
June 2007, he claimed entitlement to VA individual 
unemployability benefits.  As these issues have yet to be 
developed for appellate review, they are referred to the RO 
for initial development and adjudication.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

During his July 2007 hearing, the veteran testified that he 
was receiving ongoing VA medical treatment at the VA Medical 
center (VAMC) located in Tampa, Florida.  See page 5 of 
hearing transcript (transcript).  He added that he saw his 
primary care doctor at the VA clinic in Zephyr Hills.  Review 
of the claims file shows that the most recently dated medical 
records associated with the file from the VAMC in Tampa are 
dated in July 2006.  Records from the Zephyr Hills facility 
are not of record.  VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  Hence, efforts need to be made to obtain the 
referenced medical records from the VAMC in Tampa, Florida, 
dated from July 2006 to the present, and any available 
records from the Zephyr Hills VA clinic.

The veteran also testified that he received VA medical 
treatment for his claimed disorders at the following 
locations (and during the cited times): the VAMC in 
Washington, D.C. (beginning in 1972) (see page 25 of 
transcript); and "LeHoya," [La Jolla], California, 
(beginning in 1972) (see page 22 of transcript).  He also 
claimed to have recieived post-service treatment at VA 
medical facilities in Baltimore, Maryland, and Knoxville, 
Tennessee (see pages 22 of transcript).  He did not supply 
dates of treatment for these two facilities.  An attempt to 
obtain these cited records should also be undertaken pursuant 
to this remand.  Bell, Dunn, supra. 

Concerning the veteran's increased rating claim for diabetes 
mellitus type II, he essentially claims that the disorder has 
worsened.  See VA 646 statement, dated in May 2007.  When a 
veteran alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  The veteran was last 
afforded a VA diabetes mellitus examination in October 2005.  
Hence, the veteran should be scheduled for a new examination 
to assess the current severity and all manifestations of his 
service-connected diabetes mellitus.  The Board also notes 
that, in the course of the October 2005 examination, the VA 
examiner reviewed electronic medical records, but did not 
have an opportunity to review the veteran's claims folder.  
See e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment at the Tampa VA Medical Center 
for the period from July 2006 to the 
present.  The RO/AMC should also take the 
necessary steps to obtain all medical 
records regarding his treatment at the VA 
clinic in Zephyr Hills, and from the 
VAMCs in Baltimore and Knoxville.  The 
RO/AMC should also obtain all records 
regarding the veteran's treatment from 
the VAMCs in Washington, D.C., and La 
Jolla, California, (both beginning in 
1972).  If any records are unavailable, a 
note to that effect should be placed in 
the claims file and the veteran and his 
representative so advised in writing.  
The claimant must then be given an 
opportunity to respond.

2.  Then, the veteran should be scheduled 
for a VA examination, performed by a 
medical specialist with appropriate 
expertise, to determine the current 
severity and all manifestations of his 
service-connected diabetes mellitus.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination, and the examination report 
should indicate if the examiner reviewed 
the veteran's medical records.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail. 

a)  The examiner should also 
specifically comment on whether the 
veteran's service-connected diabetes 
results in any regulation of 
activities;

b)  whether hypoglycemia is 
objectively confirmed; and 

c)  whether the veteran's diabetes 
mellitus has resulted in 
hospitalization or frequent follow-
up appointments.

3.  Also upon review of the additional 
medical evidence added to the record, if 
applicable, the RO should undertake any 
further development deemed necessary in 
the veteran's case including, if so 
warranted, affording him pertinent VA 
examinations to determine the etiology of 
any of his currently claimed disorders 
for which he seeks service connection 
(hypertension, left knee, low back, and 
skin cancer).  If any such disorder is 
diagnosed, the examiner must offer an 
opinion addressing whether it is at least 
as likely as not (i.e., at least a 50-50- 
probability) that any currently diagnosed 
disability was caused by military service 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability); or, if applicable, 
caused by a service-connected disorder 
(hypertension claim).  A written 
rationale explaining the reasoning behind 
any opinion offered must be provided.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination (and any 
others so scheduled) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the appellant does not report for 
any scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Then, the RO/AMC should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied in any respect, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) that includes all 
evidence added to the file since the 
January 2007 statement of the case (SOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

